Filed 2/24/21; certified for publication 3/16/21 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

 In re F.P., a Person Coming Under                          B307313
 the Juvenile Court Law.
                                                            (Los Angeles County
                                                            Super. Ct. No. 20CCJP03310A)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

 L.P.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Marguerite D. Downing, Judge. Affirmed.
     Jacques A. Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rodrigo A. Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Sally Son, Deputy County
Counsel for Plaintiff and Respondent.
       Appellant Lisa P. (mother) appeals from the juvenile court’s
dispositional orders denying her visitation with her son Fidel
(born 2005) and allowing Fidel’s therapist to decide when conjoint
counseling should occur. We affirm the orders.
                           BACKGROUND
Detention and section 300 petition
       On June 17, 2020, the Los Angeles County Department of
Children and Family Services (the Department) received a
referral alleging caretaker incapacity and physical abuse of Fidel
by mother, who had telephoned the Alhambra Police Department
the previous day to report that her adult son, Orien, had
kidnapped Fidel. Fidel was in Orien’s home when responding
officers arrived.
       Fidel told the officers that he and mother had traveled from
their home in Salt Lake City to California to visit Orien. Mother
and Orien had begun to argue, and Fidel became afraid and left
the home. Fidel said he was afraid of mother. He said mother
physically abused him on a regular basis by throwing things at
him, punching him, and pinching him, sometimes leaving
bruises. During their recent drive from Utah to California,
mother threatened to crash the car and kill herself.
       Police officers spoke to mother, who appeared to be
paranoid. She said that people were following her, and that she
sees U.F.O.s. Concern regarding mother’s mental health and
Fidel’s safety caused the officers to take Fidel into protective
custody.
       The Department’s responding social worker spoke with
Fidel, who had no visible marks or bruises at the time. Fidel told
the social worker that he and mother had moved from California
to Utah approximately three years ago and had recently arrived




                                2
in California to visit his adult half-sibling Orien. Fidel said his
father is deceased.
       Fidel disclosed that he was afraid of mother and did not
want to return to Utah with her. He said that mother hits him
about once a month. Approximately three weeks ago, mother hit
him on the head with a plastic bottle and kicked him on the arm,
leaving a bruise. Fidel said that he also fears mother because of
her mental state. Mother at times thinks she is being followed or
believes she sees extraterrestrials. She often talks about killing
herself. While driving with Fidel from Utah to California, mother
said she wanted to crash the car.
       Fidel recounted the events of the previous night. Mother
and Orien began arguing, and Fidel became afraid and left
Orien’s home. He returned to the home before the police arrived.
Fidel denied being kidnapped and reiterated that he did not feel
safe with mother.
       The social worker spoke with mother by telephone later
that same day. Mother said Orien had been bullying her,
prompting an argument between them. Fidel fled, and mother
searched the neighborhood for him. She later learned that Fidel
was in Orien’s home. She accused Orien of manipulating Fidel
and persuading him not to return with mother to Utah.
       Mother said she and Fidel had come to California to visit
Orien and to obtain medical marijuana to treat Fidel’s ADHD.
Mother reported that she suffers from depression and PTSD but
was not currently taking any medication. She denied suicidal
ideation or seeing aliens. She also denied physically abusing
Fidel. She said she and Fidel live in a low-income housing
facility in Utah and urged the social worker to contact the case
manager there.




                                3
       Orien told the social worker in a June 18, 2020 telephone
call that mother had physically and mentally abused him as a
child. He ran away from mother when he was a teenager. Orien
expressed concern for Fidel, who seemed to be suffering similar
abuse by mother. Orien said mother used drugs, had mental
health issues, and was unstable. Mother had disclosed to him
that the purpose of the trip to California was to obtain marijuana
to treat Fidel’s ADHD and to sell upon their return to Utah.
       Orien said he had not seen mother or Fidel for nearly 10
years until they arrived unannounced at his door at 3 or 4 a.m.
the other day. Mother immediately claimed to have seen aliens
and to have recorded them on her tablet. Orien observed that
Fidel appeared to be afraid of mother and that mother would do
things to make the child flinch.
       Orien said that he and mother were arguing when Fidel
left the home. He and mother searched the neighborhood for
Fidel, who returned to the home while mother was out. Fidel
announced that he did not want to leave with mother. Orien
agreed that Fidel was not safe with mother. He was willing to
take Fidel into his home but acknowledged that he had a criminal
history that might preclude him from doing so.
       On June 18, 2020, the social worker spoke with mother’s
case manager in Utah. The case manager said that mother and
Fidel were in a program run by an agency that assists homeless
families. The case manager was unaware of any mental health or
substance abuse issues with mother; however, mother had
reported that Fidel is autistic and has ADHD.




                                4
       The Department filed a Welfare and Institutions Code
section 3001 petition on Fidel’s behalf, alleging under
subdivisions (a) and (b), that mother’s physical abuse of Fidel,
including kicking him, striking him with her hands, and hitting
him on the head with a plastic bottle, placed Fidel at risk of
serious physical harm. The petition further alleged that mother
suffers from mental and emotional problems, including paranoia
and suicidal ideation; that mother threatened to kill herself by
crashing the vehicle in which Fidel was a passenger; and that she
was incapable of providing regular care for Fidel, placing him at
risk of serious harm.
       At the June 24, 2020 detention hearing, the juvenile court
ordered Fidel detained from mother and accorded her monitored
visitation. The court noted that the case might be subject to the
Uniform Child Custody Jurisdiction Enforcement Act (UCCJEA).
Jurisdiction and disposition
       At a July 9, 2020 progress hearing, the juvenile court
reported that the court in Utah had declined jurisdiction over the
case and that the matter would remain in California. On July 14,
2020, Fidel was hospitalized because of suicidal ideation.
       Mother filed a walk-on request on July 31, 2020, stating
she had not been provided with any visits or telephonic contact
with Fidel in over a month. At the hearing to address mother’s
request, the juvenile court ordered the Department to report on
its communications with mother and to advise mother of Fidel’s
recent hospitalization.




1     All further statutory references are to the Welfare and
Institutions Code.



                                5
       In its August 2020 jurisdiction/disposition report, the
Department reported that the family had multiple previous child
welfare referrals in Utah and California. Several of the Utah
referrals were closed when the child welfare agency could not
locate the family. A 2018 Utah referral reported that Fidel was
engaging in self-harming behavior and was suicidal. The
California referrals were all closed as either inconclusive or
unfounded.
       In a July 2020 interview, Fidel told the social worker that
he was hospitalized on July 14 because he was depressed and
suicidal. He said he and mother had moved to Utah, California,
and Colorado, where they lived in various shelters, and at times
had been homeless. He said he had been diagnosed with ADHD.
       Fidel confirmed that mother physically abused him by
kicking him and pinching him. Mother often screamed and
cursed at him and told him he was stupid. Mother also taunted
him, pretending she was going to hit him and then laughing at
him when he flinched. Fidel said he was afraid of mother.
       Fidel further stated that mother was paranoid and believed
aliens were following her. She often threatened to kill herself.
While traveling with Fidel from Utah to California, mother
threatened to drive their car over a cliff.
       Orien told the social worker in a July 9, 2020 interview
that he did not know that mother and Fidel were in California
until the police pounded on his door one morning at 4 a.m. and
asked whether he knew the woman who had been knocking on all
of the neighbors’ doors. Orien identified the woman as mother
and invited her and Fidel into his home.
       Orien observed mother taunting Fidel by pretending to hit
him and then laughing when Fidel flinched. Orien recounted




                                6
that mother had abused him as a child, and that she was
paranoid and believed she saw aliens.
       Orien said he had an adult sister whom mother left in
Mexico when the siblings were children. Mother drove to Mexico,
left the sister with paternal grandmother, and later claimed the
sister had been kidnapped.
       The social worker spoke with adult sibling Marta, who
confirmed that mother had left her in Mexico with paternal
grandmother when Marta was a child. Marta said that mother
had physically and mentally abused both her and Orien on a
daily basis. Mother once chased Orien with a hammer and on
another occasion stabbed him in the chest. Marta said she and
Orien were in and out of foster care as children, and that
mother’s abuse worsened when they were returned to her care.
She said mother had been hospitalized several times after
attempting suicide. She believed mother was unstable and that
Fidel was not safe in mother’s care.
       Fidel’s caregiver told the social worker that the child was
hospitalized after cutting himself and telling another child in the
home that he did not want to wake up after he fell asleep. Fidel
had frequent nightmares; called himself an idiot, stupid, and
good for nothing; and banged his head against the wall. He was
refusing all contact with mother but had telephone and FaceTime
contact with Orien. Fidel said that he wanted to live with Orien,
but if that were not possible, he wished to remain in his current
foster home.
       The social worker at the hospital where Fidel had been
admitted reported that Fidel presented as depressed and fearful.
He would not make eye contact with any adults. Fidel told the
hospital social worker that he had been self-medicating with




                                 7
marijuana since September 2019 and last used marijuana a few
days before being detained from mother. He further disclosed
that he became intoxicated with cough syrup and vodka in 2019.
After his release from the hospital, Fidel was receiving
wraparound services, including individual therapy.
       Fidel was again hospitalized on August 4, 2020, for
expressing suicidal thoughts and hearing voices. He was also
observed punching himself on the head.
       Fidel refused all contact with mother during multiple
interviews with the social worker in July 2020. Fidel’s caregiver
reported in late July that mother was making harassing phone
calls, yelling at the caregiver and demanding to speak with Fidel.
Although the caregiver informed mother that Fidel did not want
to speak to her, mother continued to call. Mother’s phone calls
were causing Fidel anxiety and stress. Orien also reported that
mother had been calling him and his wife repeatedly to blame
them for the Department’s involvement.
       The Department recommended that Fidel be declared a
dependent child, that mother be provided reunification services,
including an Evidence Code section 730 evaluation, that no
telephonic or in person visits occur until deemed appropriate by
Fidel’s therapist, and that mother and Fidel have conjoint
therapy when deemed appropriate.
       In a Last-Minute Information for the Court filed on August
20, 2020, the Department reported on its multiple unsuccessful
efforts to contact mother in July and August.
Adjudication hearing
       At the adjudication hearing held on August 20, 2020, the
juvenile court admitted into evidence the Department’s case file
and heard argument by the parties. The court then sustained the




                                8
allegations of the petition as pled and declared Fidel a dependent
child.
       The juvenile court found that telephonic or in person
contact with mother would be detrimental to Fidel, based on his
self-harming behavior and recent hospitalizations, and ordered
no visitation. The court ordered reunification services for
mother, including a parenting program, individual counseling to
address case issues, and if recommended by Fidel’s therapist,
conjoint counseling. The court ordered mother to participate in
either a psychiatric evaluation or an Evidence Code section 730
evaluation and to take all prescribed psychotropic medications.
       This appeal followed.
                            DISCUSSION
       Mother contends there was insufficient evidence to support
the finding that visitation would be detrimental to Fidel. Mother
further contends the juvenile court improperly delegated to
Fidel’s therapist the decision whether to allow conjoint
counseling.
I. Visitation
       After removing a child from parental custody and offering
reunification services, the juvenile court must order visitation
unless doing so would jeopardize the child’s safety. Section 362.1,
subdivision (a) states that “[i]n order to maintain ties between
the parent . . . and the child, and to provide information relevant
to deciding if, and when, to return a child to the custody of his or
her parent . . . , any order placing a child in foster care, and
ordering reunification services, shall provide . . . for visitation
between the parent or guardian and the child.” (§ 362.1, subd. (a)
& (1)(A).) The statute further states that “[v]isitation shall be as
frequent as possible, consistent with the well-being of the child;”




                                 9
however, “[n]o visitation order shall jeopardize the safety of the
child.” (§ 362.1, subd. (a)(1)(A) & (B).)
       If visitation is inconsistent with the well-being of the child,
or would be detrimental to the child, the juvenile court has the
discretion to deny such contact. (In re Matthew C. (2017) 9
Cal.App.5th 1090, 1101-1102.) Mother concedes that visitation
can be denied or suspended upon a finding of detriment to a
child’s physical or emotional well-being. (Id. at p. 1102; In re
T.M. (2016) 4 Cal.App.5th 1214, 1219; In re Brittany C. (2011)
191 Cal.App.4th 1343, 1357.) We review the juvenile court’s
finding that visitation would be detrimental under the
substantial evidence standard. (In re Mark L. (2001) 94
Cal.App.4th 573, 580-581, disapproved on another ground by
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.)
       Substantial evidence supports the juvenile court’s finding
that visitation with mother would be detrimental to Fidel. The
record shows that mother was physically and emotionally abusive
to Fidel, hitting, kicking, or pinching him on a regular basis,
frequently causing bruises. She often pretended to strike Fidel
and laughed at him when he flinched. Fidel’s adult siblings
confirmed that they, too had been abused as children while in
mother’s care and expressed concern for Fidel’s safety. Adult
sibling Marta said mother stabbed Orien in the chest and that
Orien has a scar from that incident. Mother often spoke of
suicide. While driving to California with Fidel as a passenger,
mother threatened to drive their car over a cliff.
       After Fidel was detained from mother, he had nightmares
triggered by mother’s abuse. He engaged in self-harming
behaviors, cutting himself and banging his head against the wall.
He was twice hospitalized for suicidal ideation. Fidel reiterated




                                 10
disparaging remarks about himself that mother had made while
he was in her care. He refused all contact with mother and
became anxious and stressed when mother made harassing
phone calls to his caregiver and insisted on speaking to Fidel.
       There is no evidence that Fidel’s refusal to have contact
with mother was the sole factor in the juvenile court’s
determination concerning visitation. In re Julie M. (1999) 69
Cal.App.4th 41 and In re S.H. (2003) 111 Cal.App.4th 310, on
which mother relies, are therefore inapposite.
       Substantial evidence supports the juvenile court’s finding
that visitation would be detrimental.
II. Conjoint counseling
       Mother forfeited her challenge to the order for conjoint
counseling by failing to raise any objection in the juvenile court
below. (See Kevin R. v. Superior Court (2010) 191 Cal.App.4th
676, 685 [forfeiture of claim that juvenile court unlawfully
delegated visitation authority to father’s parole officer]; In re
Anthony P. (1995) 39 Cal.App.4th 635, 640-642 [forfeiture of
sibling visitation claim for failure to raise claim in trial court].) A
“reviewing court ordinarily will not consider a challenge to a
ruling if an objection could have been but was not made in the
trial court.” (In re S.B. (2004) 32 Cal.4th 1287, 1293.) Even
absent such forfeiture, the record discloses no error.
       A juvenile dependency court has the power to issue “all
reasonable orders for the care, supervision, custody, conduct,
maintenance, and support of [a dependent] child” and to “direct
any reasonable orders to the parents or guardians of [that] child.”
(§ 362, subds. (a) & (d).) “‘The juvenile court has broad discretion
to determine what would best serve and protect the child’s
interests and to fashion a dispositional order accordingly. On




                                  11
appeal, this determination cannot be reversed absent a clear
abuse of discretion.’ [Citation.]” (In re Briana V. (2015) 236
Cal.App.4th 297, 311.)
      The juvenile court did not abuse its discretion by ordering
conjoint counseling with mother and Fidel when deemed
appropriate by Fidel’s therapist. The record shows that Fidel
became stressed and anxious when mother made harassing
phone calls to his caregiver and insisted on speaking with Fidel.
He engaged in self-harming behaviors and was twice hospitalized
for suicidal ideation. Fidel repeatedly stated he was afraid of
mother and said he wanted no contact with her. Given these
circumstances, the juvenile court’s decision to commence conjoint
counseling once Fidel’s therapist believed the child was ready to
resume contact with mother was not an abuse of discretion.
      Having Fidel’s therapist decide when conjoint counseling
would be appropriate was not, as mother contends, an unlawful
delegation of judicial power. Unlike visitation, there is no
statutory right to counseling. Counseling is merely a service the
court may order if the court thinks it would benefit the parent
and the child. (§ 361.5.) A court may properly decline to order
conjoint counseling if the child’s therapist believes the child is not
ready for it. (In re Andrea G. (1990) 221 Cal.App.3d 547, 556.)
The juvenile court’s decision to order conjoint counseling when
deemed appropriate by Fidel’s therapist was not an improper
delegation of judicial power.




                                 12
                         DISPOSITION
     The dispositional orders concerning visitation and conjoint
counseling are affirmed.




                             ____________________________, J.
                             CHAVEZ

We concur:



__________________________, Acting P. J.
ASHMANN-GERST



__________________________, J.
HOFFSTADT




                                 13
Filed 3/16/21

                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO

 In re F.P., a Person Coming Under           B307313
 the Juvenile Court Law.
                                             (Los Angeles County
                                             Super. Ct. No. 20CCJP03310A)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

         Plaintiff and Respondent.          ORDER CERTIFYING OPINION
                                            FOR PUBLICATION
         v.

 L.P.,

         Defendant and Appellant.


THE COURT:
     The opinion in the above-entitled matter filed on
February 24, 2021, was not certified for publication in the Official
Reports. For good cause it now appears that the opinion should
be published in the Official Reports and it is so ordered.
____________________________________________________________
ASHMANN-GERST, Acting P. J. CHAVEZ, J. HOFFSTADT, J.




                             2